DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 08, 2020 has been entered.
 Response to Amendment
3.	This Office Action is issued in response to the Applicant request for continued examination filed on May 08, 2020.4.	Claims 1, 3, 5-11, 12, and 14-22 are pending, of which claims 1, 10, and 18-20 are in independent form.5.	Claims 1, 5, 10, 15, 16, 18, 19, and 21 are amended is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  6.	Claims 2, 4, 11, and 13 are cancelled by the applicant.7.	Claim 22 is newly added.
Response to Arguments
8.	Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
9.	The information disclosure statement (IDS) submitted on May 13, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

11.	Claims 1, 3, 5-11, 12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. US 2014/0059040 A1 (hereinafter Cha) in view of Elliott et al. U.S. 2013/0013683 A1 (hereinafter Elliott).
Regarding claim 1, Cha discloses a recommendation server comprising: 	a communicator (Cha [Figure 2, element 130], e.g., a communication unit); and  	a processor configured to (Cha [Figure 2, element 150], where the system controller comprises a processing unit, e.g., “…processing and controlling programs of the controller 150”): 	when an input of a first user to communicate with a second device of a second user is received by a first device of the first user (Cha [0150] describes a communication unit with user input receiving unit collect information and communicate with other terminals, e.g., “The event information collection unit 110 according to an exemplary embodiment may collect contents input from a user input unit”. See also [0151] describes the information collection unit collects data such as, text, drawings (image) input from touch screen, or voice etc…), control to receive, via the communicator, first user’s activity information comprising first location information and first time information from meta-information of content generated in the first device of the first user (Cha [0150] where the user information comprises location and time information, e.g., “location information” and “current time information”) and second the users determined as being related to the same social event”).
Therefore, it would have been obvious for one of ordinary skill in the art before
the effective filing date of the claimed invention to combine the teaching Elliott with Cha. Cha and Elliott are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to do so in order the method enables sharing a system to host a content sharing site directed to store, aggregate, and share the digital content in an enhanced manner (Elliott [0055]). 

 	Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, Cha and Elliott discloses a recommendation server, wherein the first user’s activity information further comprises at least one of identification information of content that was executed in the first device (Cha [0153] e.g. “collect information about application usage in the first terminal”), identification information of an application that executed the content (Cha [0153] e.g. “the event information collection unit 110 may also collect information about captured contents that are captured by the user after executing a capture application”), and information about a location where the content was executed (Cha [0023] e.g. “the event information comprises at least one from among location information of the first terminal”). 
Regarding claim 6, the rejection of claim 1 is hereby incorporated by reference, Cha and Elliott discloses a recommendation, wherein the first user's activity information is obtained from schedule information of the first user (Cha [0153] e.g. “his/her scheduling information”. See also [0150] e.g. “the event information collection unit 110 
 	Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, Cha and Elliott discloses a recommendation server, wherein the communicator is further configured to receive, from the first device, a request for sharing the content between the first user and the second user (Cha [0019] e.g. “receiving a selection of a zone to perform the sharing operation, and transmitting a friend request message including information about the sharing operation to the second terminal") and wherein the processor is further configured to provide a content to the second device, in response to the request (Cha [0020] e.g. "… sharing content collected by the sharing operation with the second terminal in response to receiving the friend acceptance message"). 
Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference, Cha and Elliott discloses a recommendation server, wherein the communicator is further configured to transmit, to a second device, the list of the plurality of items of content related to the operation of the first device which was performed at the determined time (Cha [0020] e.g. “… in response to the transmitting the friend request message; and sharing content collected by the sharing operation with the second terminal in response to receiving the friend acceptance message”). 


 	Regarding claim 10, Cha discloses a device comprising: 	a communicator (Cha [Figure 2, element 130] communication unit); 	a user input device configured to receive an input, by a first user, for selecting a second user from a list of users so as to communicate with the second user (Cha [0030] set, the first terminal 100 and the second terminal 200 may share the content collected by the sharing operation within the set zone”), and wherein the recommendation server is configured to: 	Cha discloses comparing a time information and location information of the first terminal (i.e., device) and a second terminal (i.e. device) See [0036] describes how the method comparing the location and time information and suggest content recommendation), additional, Elliott reference introduced to disclose the following features: compare the first location information and the first time information to the second location information and the second time information (Elliott [0047] describes the implemented social-networking system comparing users location information with information, e.g., “…A user device 102 can also be configured to determine its geographical location based on Global Positioning System (GPS) signals, Internet Protocol (IP) addresses, base station information, and so forth”. See also [0094] users’ location and point in time compared, e.g., “…user device 102 may determine its geographical location based on data received from a GPS receiver embedded within the user device”); and  	determine the list of the plurality of items of the content based on the comparison which indicates that the first user and the second user were in a same 
the effective filing date of the claimed invention to combine the teaching Elliott with Cha. Cha and Elliott are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to do so in order the method enables sharing a system to host a content sharing site directed to store, aggregate, and share the digital content in an enhanced manner (Elliott [0055]).  	Regarding claim 12, the rejection of claim 10 is hereby incorporated by reference, Cha and Elliott discloses a recommendation server, wherein the communicator is further configured to receive, from the recommendation server, identification information of an application to execute the content (Cha [0328] e.g. “… an operation performed by the user by using a predetermined terminal in order to easily collect contents and share the collected contents with other users").
 	Regarding claim 14, the rejection of claim 10 is hereby incorporated by 
Regarding claim 15, the rejection of claim 10 is hereby incorporated by reference, Cha and Elliott discloses a device, wherein the controller is further configured to determine a plurality of applications configured to execute content that is sharable with the second user (Cha [0019] e.g. “receiving a selection of a zone to perform the sharing operation, and transmitting a friend request message including information about the sharing operation to the second terminal"), and 	wherein the display is further configured to display a list of the plurality of applications, so that identification information of an application to execute the content is displayed first in the list (Cha [0020] e.g. "… sharing content collected by the sharing operation with the second terminal in response to receiving the friend acceptance message").

Regarding claim 17, the rejection of claim 16 is incorporated by reference, Cha and Elliott discloses a device, 	wherein the user input device is further configured to receive an input, by the first user, for requesting sharing of the content with the second user (Cha [0019] e.g. 
Regarding claim 18, Cha discloses a method of recommending content (Cha [0007] e.g. “provide a method of recommending friends”), the method being performed by a recommendation server (Cha [Figure 2, element 140])and comprising: 	receiving, from a first device, when an input of a first user for communicating with a second device of a second user is received by the first device of the first user (Cha [0030] e.g. “communication unit may be configured to communicate with the second terminal through at least one from among a wireless local area network"), first user’s activity information comprising first location information and first time information from meta-information of content generated in the first device of the first user (Cha [0150] where the user information comprises location and time information, e.g., “location information” and “current time information”) and second user’s activity information comprising second location information and second time information from meta-information of content generated in the second device of the second user (Cha [0015] discussing the communication unit receiving communication from the second device, where the received communication comprises a location information and a time  the method enables sharing a system to host a content sharing site directed to store, aggregate, and share the digital content in an enhanced manner (Elliott [0055]). 
Regarding claim 19, Cha discloses a method of recommending content (Cha [0007] e.g. “provide a method of recommending friends”), the method being performed set, the first terminal 100 and the second terminal 200 may share the content collected by the sharing operation within the set zone”), and wherein the recommendation server is configured to: 	Cha discloses comparing a time information and location information of the first terminal (i.e., device) and a second terminal (i.e. device) See [0036] describes how the method comparing the location and time information and suggest content recommendation), additional, Elliott reference introduced to disclose the following features: 	compare the first location information and the first time information to second location information and second time information from meta-information of content generated in a second device of the second user (Elliott [0047] describes the implemented social-networking system comparing users location information with information, e.g., “…A user device 102 can also be configured to determine its geographical location based on Global Positioning System (GPS) signals, Internet Protocol (IP) addresses, base station information, and so forth”. See also [0094] users’ location and point in time compared, e.g., “…user device 102 may determine its geographical location based on data received from a GPS receiver embedded within the  the method enables sharing a system to host a content sharing site directed to store, aggregate, and share the digital content in an enhanced manner (Elliott [0055]). 
Regarding claim 20, Cha discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing the method (Cha [0197] e.g. “one type of storage medium". See also (Cha [claim 15] e.g. “non-transitory computer-readable recording medium”).

Regarding claim 22, the rejection of claim 1 is hereby incorporated by reference, Cha and Elliott discloses a recommendation server, wherein the first location information from the meta-information of the content of the first device is global positioning satellite (GPS) location information that is captured when the content is generated in the first device (Cha [0149] e.g., “…the event information collection unit 110 may collect global positioning system (GPS) coordinate information”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        /MATTHEW ELL/Primary Examiner, Art Unit 2145